Citation Nr: 0706804	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  03-25 307	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Entitlement to a rating higher than 20 percent for left 
knee tendonitis.

2.  Entitlement to an initial rating higher than 10 percent 
for left knee laxity.

3.  Entitlement to an increased rating for right knee 
retropatellar pain syndrome (RPPS), currently evaluated as 
10-percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from July 1997 to July 2000.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from August 2002 and May 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The August 2002 decision denied the 
veteran's claims for higher ratings for his left knee 
tendonitis and right knee RPPS - both at the time rated as 
10-percent disabling.  And the more recent May 2003 decision 
granted an increase from 10 to 20 percent for his left knee 
tendonitis - retroactively effective from the date of 
receipt of his claim for a higher rating for this condition, 
and granted service connection for left knee laxity and 
assigned an initial (separate) 10 percent rating also 
retroactively effective from the date of receipt of his 
claim.  He wants an even higher rating for the left knee 
tendonitis and a higher initial rating for the left knee 
laxity.  See, respectively, AB v. Brown, 6 Vet. App. 35 
(1993) and Fenderson v. West, 12 Vet. App. 119 (1999).

In September 2005, to support his claims, the veteran 
testified at a hearing at the RO before a local Decision 
Review Officer (DRO).  The veteran subsequently testified at 
another hearing at the RO in November 2005, this time before 
the undersigned Veterans Law Judge of the Board.




FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  At worst, the veteran has only slight limitation of 
motion (LOM) in his left knee, with pain and at most 
mild/slight laxity.

3.  The veteran has full range of motion (ROM) in his right 
knee, also with pain and tenderness to palpation and 
crepitus.


CONCLUSIONS OF LAW

1.  The requirements are not met for a rating higher than 20 
percent for left knee tendonitis.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5024-5260, 5261 (2006).

2.  The requirements are not met for a rating higher than 10 
percent for left knee laxity.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5024-5257 (2006).

3.  The requirements are not met for a rating higher than 10 
percent for right knee RPPS.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5024-5260, 5261 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent possible, the notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of the notice are not prejudicial to the claimant.  
Id.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).  See, too, 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

In this case, a June 2002 RO letter informed the veteran of 
VA's duty to assist him with the development of his claims.  
A March 2005 RO letter provided notice to him regarding what 
information and evidence was needed to substantiate his 
claims for higher disability ratings, as well as what 
information and evidence he needed to submit, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of and to submit any further 
evidence that was relevant to his claims.  Even more recent 
March and June 2006 letters informed him how disability 
ratings and effective dates are determined and the type 
evidence impacting those determinations.  Further, the April 
2006 SSOC readjudicated his claims after issuance of that 
March 2006 letter based on the additional evidence that had 
been obtained since the initial rating decision in question 
and SOC.  See again Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC is 
sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, his VA outpatient treatment records from 
the facilities he identified, and the transcripts of his two 
hearings.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain; there is no additional notice 
that should be provided; and there has been a complete review 
of all the evidence without prejudice to him.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity.  38 C.F.R. § 4.10; see Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.

In general, the degree of impairment resulting from a 
disability is a factual determination and usually the Board's 
primary focus in such cases is upon the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).

But as alluded to, the veteran appealed the rating initially 
assigned for his left knee laxity - just after establishing 
his entitlement to service connection for this additional 
component of his left knee disability (that is, in addition 
to the already service-connected tendonitis).  So the Board 
must consider his laxity claim in this context, which 
includes determining whether the rating for the laxity should 
be "staged" to compensate him for times since the effective 
date of this award when this condition has been more severe 
than at others.  See Fenderson, 12 Vet. App. at 125-26.

Historically, a July 2000 rating decision reflects that the 
RO evaluated the veteran's left knee disability under 
Diagnostic Code 5024 for tendonitis, and rated his right knee 
RPPS analogously under hyphenated DC 5099-5024 for 
tendonitis.  See 38 C.F.R. § 4.20; see also 38 C.F.R. § 4.27 
(A hyphenated code is used when a rating under one diagnostic 
code requires the use of an additional diagnostic code to 
identify the basis for the evaluation).

The veteran's current claims for higher ratings were prompted 
by outpatient treatment he received in March 2002 for 
complaints of bilateral knee pain.  See 38 C.F.R. 
§ 3.157(b)(1).  Examination revealed no evidence of effusion, 
and both knees had full ROM, albeit with some crepitus on 
motion.  The ligaments were stable.  The veteran did not 
follow up on a consultation for physical therapy because he 
was homeless.

During a June 2002 examination, the veteran complained of 
pain in the medial and lateral left knee (midway between 
anterior and posterior), and in the regions medial and 
lateral to the right patella.  He also reported pain when 
ascending and descending stairs.  Physical examination of the 
left knee revealed pain on palpation of the patella at the 
circumpatellar area and the inferomedial popliteal region.  
Passive motion revealed a superomedial click.  There was mild 
lateral laxity with stress in 30 degrees of flexion.  ROM was 
from -10 degrees of extension to 123 degrees of flexion, with 
pain on motion.  Examination of the right knee revealed pain 
with pressure applied at the patella and on palpation of the 
mid-popliteal region.  Passive motion revealed an 
intermittent click superomedial.  Tests for instability and 
laxity were negative, with the exception of slight medial 
laxity with stress in 30 degrees of flexion.

After the examination, the veteran complained of pain in both 
knees.  The examiner performed a McMurray's test after the 
examination, which was negative on the left.  The examiner 
noted that X-rays taken about two years prior, in 2000, 
showed no articular osseous (arthritis) abnormalities.

After considering the results of that June 2002 examination, 
the August 2002 rating decision at issue denied increased 
ratings for both knees.

In his notice of disagreement (NOD), the veteran asserted 
that the X-rays considered during that 2002 examination were 
old and outdated since they were from 2000.  But he made no 
assertion as to what more recent X-rays would have shown, 
e.g., arthritis, etc.  During his RO hearing, he related that 
he was in a lot of pain at that examination, and that, on a 
scale of 1 to 10, his knee pain was an 8 or 9.  He related 
further that he could not walk for longer than 15 minutes 
without experiencing pain, and that his knee problems had 
impacted his ability to work full time.  He also said that 
when he bent his knees while sitting, his feet went numb.  He 
indicated that he was not receiving treatment, as he tended 
to try and avoid VA facilities because all they did was 
prescribe Ibuprofen, which did not help him.  He also 
requested knee braces that fit, as the one he was issued did 
not fit properly.

During his subsequent Board hearing in November 2005, the 
veteran testified that his knee pain was worse during cold 
weather and that, at times, his knees felt like they were 
going to give way.  But in light of him having been recently 
examined in April 2005, his representative clarified that 
another examination was not being requested.

The DRO, in the May 2003 rating decision also as issue, 
increased the rating for the left knee tendonitis from 10 to 
20 percent.  He concluded the findings at the 2002 
examination approximated no more than a 10 percent rating for 
LOM, see 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, 
but he reasoned that because the veteran also experienced 
pain on motion and functional limitation, a higher 20 percent 
rating was justified.  The DRO also granted service 
connection for the laxity found and assigned a separate 10 
percent rating for it.  See VA O.G.C. Prec. Op. No. 9-98 
(September 8, 1998) (to warrant a separate rating, LOM need 
not be compensable under Diagnostic Code 5260 or 5261, but it 
must at least meet the criteria for a zero-percent rating), 
63 Fed. Reg. 56704 (1998); VA O.G.C. Prec. Op. No. 23-97 
(July 1, 1997; revised July 24, 1997), 62 Fed. Reg. 63604 
(1997) (separate ratings are allowable for LOM and 
instability).

Diagnostic Code 5024 requires that tenosynovitis be rated on 
the basis of LOM as degenerative arthritis under Diagnostic 
Code 5003.  Diagnostic Code 5003, in turn, provides that 
degenerative arthritis established by X-ray is rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Codes for the joint involved, which, here, are DC 
5260 for limitation of flexion and 5261 for limitation of 
extension.  Further, according to DC 5003, if the limitation 
of motion of the joint involved is noncompensable, a rating 
of 10 percent is nonetheless applicable.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, but with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and occasional incapacitating 
exacerbations, a 20 percent evaluation is assigned.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent rating is assigned.  
Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Where compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable (i.e., 0 percent) evaluation.  Limitation of 
flexion of the leg to 45 degrees warrants a 10 percent 
rating.  A 20 percent evaluation requires that flexion be 
limited to 30 degrees.  A 30 percent evaluation requires that 
flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

The findings at the April 2005 examination were similar to 
those of the 2002 examination, except that the veteran's ROM 
was from 0 degrees of extension to 90 degrees of flexion - 
with pain at the end range of 90 degrees.  Further, 
the examiner noted that repetitive motion increased the pain 
but did not resultantly decrease the veteran's ROM.  His ROM 
was unaffected by fatigue, weakness, or lack of endurance.

For VA rating purposes, normal ROM of the knee is from 0 
degrees of extension to 140 degrees of flexion.  See 
38 C.F.R. § 4.71, Plate II.  As is readily apparent, at 0 to 
123 degrees, or for that matter worst case scenario 0 to 90 
degrees, the veteran's left knee ROM far exceeds the 
requirements for even the minimum compensable rating of 0 
percent under DC's 5260 and 5261, much less a rating of 10 
percent.  For a 10 percent rating, his flexion must be 
limited to 45 degrees.  Diagnostic Code 5260.  And, as noted, 
at -10 degrees in 2002 (meaning 10 degrees beyond full 
extension of 0 degrees) and at 0 degrees in 2005, there was 
no limitation of motion (LOM) whatsoever on extension, indeed 
even to a slight extent.  Thus, the veteran clearly cannot 
receive a rating higher than 20 percent for the tendonitis on 
the basis of his ROM.  38 C.F.R. § 4.7.

As mentioned, the veteran received a separate 10 percent 
rating for laxity in his left knee, akin to a rating for 
subluxation and/or instability.  Under DC 5257, 
severe recurrent subluxation or lateral instability warrants 
a 30 percent rating, if moderate a 20 percent rating, and if 
only slight a 10 percent rating.  38 C.F.R. § 4.71a.

The 2002 examiner noted only mild laxity in the left knee at 
30 degrees of flexion.  Mild laxity is tantamount to only 
slight laxity under DC 5257, so at most entitled to the 
separate 10 percent rating the veteran already has.  There is 
no objective clinical indication of moderate laxity, much 
less severe.

The Board also notes that the veteran's VA outpatient 
treatment records reflect that other evaluations have not 
revealed any LOM or instability, laxity or subluxation.  For 
example, a November 2005 treatment note indicates that, while 
the veteran's knees were tender in the patellae, there was no 
swelling, inflammation, masses, or effusion.  And there was 
full ROM.

As for the right knee, during the 2002 examination there were 
objective clinical indications of pain on palpation of the 
patella and mid-popliteal region, as well as an intermittent 
click (i.e., crepitus) superomedially on passive motion.  ROM 
was from 0 degrees of extension to 135 degrees of flexion, 
with pain.  The examiner performed a McMurray's test after 
the examination, which elicited painful lateral crepitus with 
internal and external rotation.

At the April 2005 examination, the veteran related that his 
right knee ached less than his left knee.  He had occasional 
swelling, without instability, and he denied flare-ups.  
Examination revealed tenderness over the patella, but no 
crepitus, effusion, or instability.  ROM was normal at 0 to 
140 degrees, and repetitive ROM testing did not cause 
discomfort or decrease ROM.  The examiner also noted that the 
veteran's right knee ROM was not limited by pain, fatigue, 
weakness, or lack of endurance.  The April 2005 X-rays were 
negative for arthritis; the osseous structures were intact 
and the joint spaces preserved.

Since the veteran has full, meaning completely normal, ROM in 
his right knee, even considering his pain, he is not entitled 
to a rating higher than 10 percent.  38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, Diagnostic Code 5003.  The evidence shows that 
what functional limitation his right knee manifests is 
secondary to the pain, and the 10 percent rating compensates 
him for this in the absence of any resulting LOM.  See 
Diagnostic Codes 5260, 5261.

The Board is mindful that the 2002 examination report 
includes a finding of slight medial laxity with stress at 30 
degrees of flexion, as well as lateral crepitus on internal 
and external rotation.  But this is insufficient to warrant a 
separate rating for subluxation or instability under 
Diagnostic Code 5257, as the outpatient treatment records and 
the findings at the more recent 2005 examination specifically 
indicated no instability in this knee.  And since the claim 
concerning the right knee does not involve a Fenderson 
situation, the results of the more recent 2005 examination 
are more probative of the current severity of the right knee 
disability, including especially in terms of whether the 
veteran has instability, subluxation or laxity in this knee.  
38 C.F.R. § 4.7; see Francisco, 7 Vet. App. at 57-58.

The Board also notes that a March 2002 treatment note 
reflects that the veteran presented with complaints of the 
left knee cold sensation he mentioned at the RO hearing.  
Examination revealed no edema, erythema, effusion, 
instability, or laxity.  The report of a March 2002 physical 
therapy consultation reflects that ligament tests were okay 
(unremarkable), except for some positive left valgus stress.  
The veteran was given a home exercise program.  He has also 
testified that he has not worked full-time since his 
separation from active military service.  But there is no 
medical or other evidence suggesting that his lack of full-
time employment is due to his bilateral knee disability.  He 
related that he was due to start college, and that he had not 
sought further assistance from VA's Vocational and 
Rehabilitation Services because he was not allowed to pursue 
an area he was interested in.  In any event, the rating 
criteria, to the extent practical, provide compensation for 
the loss in earning capacity resulting from his bilateral 
knee disability.  See 38 C.F.R. § 4.1.



One final point worth mentioning, since the veteran has 
normal (full) extension in his knees, he cannot receive 
separate ratings for limitation of flexion and extension.  
See VA O.G.C. Prec. Op. No. 9-2004 (September 17, 2004).

Thus, the Board finds that the evidence of record shows the 
veteran's left knee to meet or more nearly approximate a 20 
percent rating for the tendonitis and 10 percent for 
mild/slight laxity, and that his right knee more nearly 
approximates a 10 percent rating for the pain syndrome.  
38 C.F.R. §§ 4.3, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5024-5260, 5024-5261.

Since, for these reasons and bases, the preponderance of the 
evidence is against the claims for higher ratings, there is 
no reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for a rating higher than 20 percent for left knee 
tendonitis is denied.

The claim for an initial rating higher than 10 percent for 
left knee laxity is denied.

The claim for a rating higher than 10 percent for right knee 
RPPS is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


